10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-02026-MJP Document 5-1 Filed 01/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KENNETH DAVID MELTON,
Plaintiff, Case No. C19-2026-MJP
Vv. ORDER OF DISMISSAL

MICROSOFT, et al.,

Defendants.

 

 

Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
United States Magistrate Judge, any objections or responses to that, and the remaining record, the
Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation;

(2) This action is DISMISSED without prejudice for failure to pay the filing fee as
required by 28 U.S.C. § 1914; and

(3) The Clerk is directed to send copies of this Order to plaintiff and to Judge Theiler.

&
Dated this _ | st day off RHARY |

 
 
   

. PECHMAN
United States District Judge

ORDER OF DISMISSAL - 1

 

 
